AO 88B (Rev. 02/14) SubpoGAGBidhéd DdHenO OObMiDHO Ahjeds & Hed OPMid/dOrMage:a Ciel ic? AGEID #: 3
UNITED STATES DISTRICT COURT

 

for the
Southern District of Ohio
In re: DMCA Subpoena to Shopify Inc. )
)
) Civil Action No.: 19-mc-14
)
)

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Custodian of Records for Shopify, Inc. 150 Elgin St., 8th Fl., Ottawa, ON, Canada, K2P 1L4
(Name of person to whom this subpoena is directed.)
[X|Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the material:

 

Place: 301 E. Fourth Street, Great American Tower, Ste. 3500 | Date and Time: October 4, 2019 9:00 a.m.
Cincinnati, OH 45202 (attn: Adam Sherman);
or via email: acsherman@vorys.com

 

 

 

 

[_\Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may inspect,
measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance; Rule 45(d),
relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to respond to this
subpoena and the potential consequences of not doing so.

Date: September 11, 2019
CLERK OF COURT

 
  

 

OR

 

 

or Deputy Clerk Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing Freebird Stores, Inc., who issues or
requests this subpoena, is: Adam C. Sherman, 301 E. Fourth St., G.A. Tower, Ste. 3500, Cincinnati, OH 45202;

acsherman@vorys.com; 513-723-4680

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 
